Status of Application
1.	Acknowledgment is made of the amendments filed 08/03/2022. Upon entering the amendments, claim 5 is canceled and claims 1-2, 4, and 5-12 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the pending claims over the prior art applied in the previous office action. The remarks persuasively show that the only claim previously rejected, claim 5, has been canceled with the most recent amendments. As such, only claims previously deemed to be allowable are pending in the application, and the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-2, 4, and 5-12 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed slurry composition, SiC particle-reinforced SiC composite, and method for manufacturing a SiC composite. Specifically, the prior art fails to teach a slurry that can form a ceramic matrix composite, said slurry comprising a dispersion, a dispersant, and 58 vol% or greater of a SiC filler that consists only of particles having a D50 size of 100-200 nm, or that consists only of said particles along with coarse particles with a D50 size of 3-20 μm in a ratio of 2:1 to 4.5:1. The prior art also does not teach a SiC particle-reinforced SiC composite that is densified by PIP into a green body formed from a slurry having the limitations of claim 1, and therefore having the grain size limitations necessarily imparted thereby, and wherein the composite has a hardness of 10 GPa under the conditions of instant claim 6. The prior art additionally does not teach or suggest a method for manufacturing a SiC composite wherein a slurry meeting each limitation of instant claim 1 is impregnated into fiber bundles and further processed according to the steps of instant claim 9. 
The most relevant prior art references found are Kim et al (KR-101101244 B1) and Chun (KR 20130071564 A). The difference from instant claims is that while Kim et al teaches a SiC fiber / SiC matrix composite made by infiltrating a slurry comprising particulate SiC into a SiC fiber preform, with the slurry comprising SiC particles with an average (D50) size of e.g. 52 nm in a dispersion medium, along with a dispersant, and wherein the range for the SiC particulate component is within 100 nm of the aforementioned 52 nm average size, Kim et al does not teach or suggest SiC particles in an amount of at least 58 vol% in the slurry, nor does it teach a particle size distribution for the SiC that consists only of particles having a D50 size of 100-200 nm, or that consists only of said particles along with coarse particles with a D50 size of 3-20 μm in a ratio of 2:1 to 4.5:1. Chun teaches a method of forming a SiC slurry,and teaches a range for the silicon carbide component in the precursor slurry such that water and SiC powder are in a ratio of SiC:water of 50-80:50-20 by weight, but Chun does not teach that the SiC component has the particle size distribution features of the instant claims. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW18 August 2022